Citation Nr: 0027010	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-10 615	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for diabetes mellitus 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Glen S. Pressman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in May 1972 after more than 26 years of 
active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In September 1999, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  


FINDINGS OF FACT

1.  The veteran died in August 1997; the Certificate of Death 
shows that adult respiratory distress syndrome was the 
immediate cause of death and that peripheral vascular disease 
was a significant condition contributing to death.  

2.  At the time of the veteran's death in August 1997, 
service connection was in effect for:  arteriosclerotic heart 
disease with hypertension and post-operative 4-vessel bypass 
graft, evaluated as 30 percent disabling; peripheral vascular 
disease, bilateral lower extremities, with intermittent 
claudication in right lower extremity, evaluated as 40 
percent disabling; gout, both feet, rated as 20 percent 
disabling; and defective hearing, left ear, evaluated as 
noncompensably disabling.  

3.  The veteran's service-connected arteriosclerotic heart 
disease with hypertension and peripheral vascular disease 
were of such severity that they lent assistance to the 
production of his death and had a material influence in 
accelerating his death.  

4.  At the date of his death in August 1997, the veteran had 
pending a claim for service connection for diabetes mellitus.  

5.  Evidence of record at the date of the veteran's death in 
August 1997 indicates that the veteran's diabetes mellitus 
had its onset in service.  


CONCLUSIONS OF LAW

1.  The veteran's service-connected arteriosclerotic heart 
disease with hypertension and service-connected peripheral 
vascular disease contributed substantially to cause his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  

2.  The veteran's diabetes mellitus was incurred in service 
warranting the grant of service connection for diabetes 
mellitus for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
5107(b), 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.1000 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant has presented 
well-grounded claims within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the Board is satisfied 
that the evidence of record provides an adequate basis for an 
equitable disposition of the appeal.  

The appellant, who is the veteran's widow, asserts that the 
veteran's arteriosclerotic heart disease and peripheral 
vascular disease contributed to his death, and contends that 
service connection is warranted for the cause of the 
veteran's death.  In addition, she contends that the 
veteran's diabetes mellitus was incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000).  Service connection may also be granted for 
diabetes mellitus if it becomes manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The regulation states there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

At the time of the veteran's death, service connection was in 
effect for:  arteriosclerotic heart disease with hypertension 
and post-operative 4-vessel bypass graft, evaluated as 30 
percent disabling; peripheral vascular disease, bilateral 
lower extremities, with intermittent claudication in right 
lower extremity, evaluated as 40 percent disabling; gout, 
both feet, rated as 20 percent disabling; and defective 
hearing, left ear, evaluated as noncompensably disabling.  

Service connection for the cause of the veteran's death

The terminal hospital summary from Penrose - St. Francis 
Healthcare System, prepared by Max Nevarez, Jr., M.D., shows 
that in late July 1997 the veteran was evaluated at the 
hospital emergency room and was noted to have right lower 
lobe pneumonia.  On admission, he was noted to have a 
prolonged history of coronary artery disease, peripheral 
vascular disease, insulin dependent diabetes mellitus and 
hypertension.  After evaluation, the veteran was felt to have 
bilateral pneumonia and adult respiratory distress syndrome 
(ARDS).  Despite aggressive treatment, the ARDS continued 
without any symptomatic improvement.  In mid August, the 
veteran's cardiologist, P. Taylor, M.D., noted there was no 
evidence of ischemia and the veteran's cardiac enzymes were 
negative, and three days later signed off based on the 
veteran's clinical stability.  The veteran developed a fever 
and respiratory problems worsened.  By late August 1997 the 
veteran required a tracheostomy and a few days later required 
pressure support and paralysis.  Near the end of August, his 
cardiopulmonary status worsened, and he expired from 
complications related to ARDS.  

On the Certificate of Death, which shows the veteran died in 
August 1997, Dr. Nevarez stated that adult respiratory 
distress syndrome was the immediate cause of death and that 
peripheral vascular disease was a significant condition 
contributing to death.  

In a letter dated in March 1998, Dr. Nevarez stated that the 
veteran's immediate cause of death was complications from 
ARDS, but this was directly related to, or was a consequence 
of, the veteran's underlying coronary artery disease, 
peripheral vascular disease and arteriosclerotic heart 
disease, which the veteran had for a number of years.  Dr. 
Nevarez stated that it was well known that the development of 
ARDS could be exceedingly high in someone whose left 
ventricular function or cardiac function was compromised.  
Dr. Nevarez further pointed out that the veteran had 
complications of arteriosclerotic heart disease and coronary 
artery disease manifested as peripheral vascular disease and 
history of claudication.  He stated that it must therefore be 
understood that the veteran's process was directly and 
significantly affected by his underlying heart problems, 
which did not allow him to recover from his pulmonary insult.  

In a letter dated in February 1999, Pamela A. Taylor, M.D., 
the veteran's cardiovascular specialist, stated that the 
veteran's coronary artery disease was a substantial risk 
factor in his developing ARDS.  In addition, she stated that 
the ARDS was certainly related to the veteran's coronary 
artery disease.  

At the videoconference hearing in September 1999, the 
appellant testified that in the years after his coronary 
artery bypass grafting, the veteran was weak and did not try 
to walk very much because he became out of breath when he 
walked.  She testified that during the one or two years 
immediately preceding the veteran's death she observed him to 
suffer from more respiratory problems and weakness.  

At the hearing, the appellant submitted an August 1999 letter 
from Dr. Taylor and a September 1999 letter from Dr. Nevarez.  
The appellant's attorney waived referral of that evidence to 
the RO for its review and preparation of a supplemental 
statement of the case.  In her August 1999 letter, Dr. Taylor 
stated that she understood that the veteran's principal cause 
of death was ARDS, but she believed that his cardiac disease 
contributed substantially and materially, that it combined 
with ARDS to cause his death and that it aided or lent 
assistance to the production of death.  She stated that she 
believed that if the veteran did not have cardiac disease, it 
is possible that he would have lived long enough to recover 
from his ARDS.  

In his September 1999 letter, Dr. Nevarez outlined that the 
veteran was admitted to Penrose Hospital in late July 1997 
for evidence of pneumonia and subsequently proceeded to 
develop ARDS with subsequent death.  Dr. Nevarez stated that 
he absolutely underlined the fact that the veteran's 
underlying heart condition was a contributory cause of death 
and that it contributed substantially to combine in the 
veteran's final demise.  Dr. Nevarez stated that he believed 
that the veteran's significant coronary artery disease, which 
had been an ongoing difficult problem to treat during the 
years he was the veteran's primary care physician, aided in 
the veteran's decreased ability to recover from this 
pulmonary compromise.  He stated that had the veteran's 
underlying heart condition been within a normal range, he 
believed the veteran's chances of fairing better would have 
been much higher and to his favor.  

Although the statement in final hospital summary to the 
effect that during that hospitalization the veteran's cardiac 
enzymes were negative and there was no evidence of ischemia 
indicates that no increase in severity of the veteran's 
service-connected arteriosclerotic heart disease during the 
veteran's final hospitalization, the weight of the evidence 
outlined above strongly supports the finding that the 
veteran's service-connected arteriosclerotic heart disease 
with hypertension and peripheral vascular disease were of 
such severity that they lent assistance to the production of 
his death and had a material influence in accelerating his 
death.  Earlier clinical records dated from 1990 through 1996 
show worsening of the service-connected disabilities during 
that period, and the increased ratings for the disabilities 
assigned in the early 1990s reflected their progressive and 
debilitating nature.  As Dr. Nevarez and Dr. Taylor have 
clearly stated that the service-connected arteriosclerotic 
heart disease and service-connected peripheral vascular 
disease contributed to the veteran's deterioration, the Board 
finds that they accelerated the veteran's death.  Based on 
these findings, the Board concludes that the veteran's 
service-connected arteriosclerotic heart disease with 
hypertension and service-connected peripheral vascular 
disease contributed substantially to cause his death.  

Service connection for diabetes mellitus for accrued benefits 
purposes

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period not to exceed two years, may be paid to veteran's 
spouse.  38 U.S.C.A. § 5121 (a)(2)(A) (West Supp. 2000); 
38 C.F.R. § 3.1000(a)(1)(I) (2000).  The application for such 
accrued benefits must be made within one year of the date of 
the veteran's death.  38 U.S.C.A. § 5121(c) (West 1991); 
38 C.F.R. § 3.1000(c) (2000).  A widow's claim for Dependence 
and Indemnity Compensation (DIC) benefits is deemed to 
include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c).  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending for such 
benefits at the time of his death, or else be entitled to 
such benefits under an existing rating or decision.  Jones v. 
West, 136 F.3d 1296 (1998).  

Review of the record shows that the veteran filed a claim for 
service connection for diabetes mellitus in July 1996, and 
the RO denied the claim in a rating decision dated in 
December 1996.  The RO received the veteran's notice of 
disagreement with that decision in April 1997, and the claim 
was pending at the time he died in August 1997.  The 
appellant filed her accrued benefits claim in September 1997.  

At the veteran's death, the file included clinical records 
from private and military medical facilities showing that the 
veteran was followed and treated for diabetes mellitus.  
Those records show that from the early 1990s forward the 
veteran was treated with NPH insulin for diabetes mellitus 
and that the disease was monitored based on blood glucose 
levels.  When the disease was described as being in good 
control the blood sugars were stated to run around the 70, 80 
or 90 mg/dL range, and at other times the values reported ran 
from 120 to 150 mg/dL with values above 200 and as high as 
397 mg/dL at times.  Although treatment was not shown in 
available records during the late 1970s and early 1980s, 
laboratory results at a VA examination in May 1983 showed 
blood glucose at 172 mg/dL.  Normal ranges on that report 
were shown as 78-110 mg/dL.  

Prior to his death, in support of his claim for service 
connection for diabetes mellitus, the veteran submitted a 
page titled chronological record of medical care from a 
military medical facility.  The entries on the page were 
dated in October 1973, November 1973 and January 1974.  With 
that page, the veteran submitted a March 1997 letter from Dr. 
Nevarez in which he interpreted the November 1973 clinical 
record as including a request from the attending physician 
for a refill of NPH insulin and syringes, which Dr. Nevarez 
explained, are used solely for the purpose of injecting 
insulin.  In his letter, Dr. Nevarez stated that the 
veteran's diabetes had been present since 1965; the Board 
notes this history has also been reported in various 
examination reports and medical summaries dated in the 1990s.  

The veteran's service medical records were also in the file 
prior to his death.  They show no diagnosis of diabetes.  
They do include some laboratory reports of blood chemistry 
studies including glucose values, the earliest of which was 
dated in December 1970.  At that time, the fasting glucose 
value was 105 mg/dL.  In an October 1970 report, the fasting 
glucose value was 130 mg/dL, which prompted a request for a 
glucose tolerance test in November 1970.  At the November 
1970 glucose tolerance test the fasting blood glucose value 
was 148 mg/dL, and values at 1/2 hour, 1 hour, 2 hours and 3 
hours, respectively, were 190, 182, 160, and 89 mg/dL.  A 
blood chemistry study in March 1971 showed the glucose value 
at that time was 120 mg/dL.  

Notwithstanding the absence of records showing a diagnosis of 
diabetes mellitus in service, the Board notes that after the 
first fasting glucose value in December 1970, all glucose 
values in all blood chemistry studies that followed (except 
the 3-hour value in the glucose tolerance test) were beyond 
the normal range, as shown by the normal range reported on 
the 1983 VA blood chemistry study.  The blood sugar values 
shown in service were consistent with those associated with 
the veteran's diabetes mellitus in the 1990s, and the 
November 1973 clinical record indicates that within 18 months 
of separation from service the veteran was receiving 
treatment for diabetes with NPH insulin.  Although available 
clinical records do not show evaluation or treatment of 
diabetes in the late 1970s or early 1980s, which weighs 
against the claim, the Board finds the evidence to be in 
relative equipoise.  With application of 38 C.F.R. 
§ 3.304(d), and resolution of reasonable doubt in favor of 
the veteran as mandated by 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102, the Board finds that the veteran's 
diabetes mellitus had its onset in service.  The Board 
therefore concludes that the veteran's diabetes mellitus was 
incurred in service warranting the grant of service 
connection for diabetes mellitus for accrued benefits 
purposes.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Service connection for diabetes mellitus for accrued benefits 
is granted.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

